DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 5/30/2022, with respect to claims over prior art have been fully considered and are persuasive, see for example page 14 paragraph 5.  The 35 U.S.C. 103 rejection(s) of claims 1-2, 4-9, 11-16, and 18-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-9, 11-16, and 18-20 are allowed. Claims 3, 10, and 17 have been cancelled. 
The following is an examiner’s statement of reasons for allowance: No reason for allowance is needed as the record is clear in light of further search conducted by the examiner, persuasive arguments filed 5/30/2022, objected to subject matter from the office action dated 3/14/2022 that was incorporated into claims accordingly and interview dated 6/6/2022. This communication thus satisfies the "record as a whole" proviso of the rule 37 CFR 1.1.04(e). As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary, see for example MPEP 1302.14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Payne on 6/6/2022.

Please amend claims 2, 4, 9, 11, 15, 16, and 18 as follows:

2. (Currently amended) The method of claim 1, wherein each of the plurality of randomly generated encrypted templates is 

4. (Currently amended) The method of claim 2, wherein each of the plurality of randomly generated encrypted templates is 

9. (Currently amended) The system of claim 8, wherein each of the plurality of randomly generated encrypted templates is 

11. (Currently amended) The system of claim 9, wherein each of the plurality of randomly generated encrypted templates is 

15. (Currently Amended) A computer program product for user enrollment and authentication processing, the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions, 
receiving and storing enrollment information from a client computer system, the enrollment information comprising an encrypted enrollment template of authentication data; a plurality of randomly generated encrypted templates; and a set of the distances between the encrypted enrollment template and each of the plurality of randomly generated encrypted templates; 10 of 15 SGR/36573916.1PATENTDocket No.: P201904850US01 A/N: 16/888672 
receiving an additional encrypted template to be used to authenticate the user from the client computer system; 
authenticating the user by determining distances between the received additional encrypted template and the stored encrypted enrollment template and the each of the 
determining that authentication is successful when the absolute value of the difference between the distance between the additional encrypted template and a selected one of the plurality of randomly generated encrypted template and the distance between the encrypted enrollment template and the selected randomly generated encrypted template is less than or equal to the distance between the additional encrypted template and the encrypted enrollment template.

16. (Currently amended) The computer program product of claim 15, wherein each of the plurality of randomly generated encrypted templates is 

18. (Currently amended) The computer program product of claim 16, wherein each of the plurality of randomly generated encrypted templates is a triangle inequality holds among the distance between the encrypted enrollment template and a first randomly generated encrypted template of the plurality of randomly generated encrypted templates, the distance between the encrypted enrollment template and the next randomly generated encrypted template of the plurality of randomly generated encrypted templates, and twice the threshold value.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (US 2021/0160076): discloses a biometric authentication system comprising: a template module and a key module that are independent of each other. The template module is used to store encrypted biometric templates, the key module is used to store the decryption keys. The system may further comprise a matching module that acquires the decryption key from the key module and the encrypted template from the template module, decrypts the template using the key, then matches the template to verify the identity. In this system, the encrypted template and decryption key are stored separately both logically and physically, and are only united momentarily during matching, then are immediately deleted. The system is highly secure and addresses the security vulnerabilities in the current banking and payment systems, both online and offline such as ATM machines.
Blackhurst et al (US 2020/0228340): discloses  a method for securely performing biometric authentication online. The method described can be used to securely perform biometric authentication on a mobile device. For protecting the privacy of the users biometric data, a cryptographic comparison protocol can be used to perform matching of encrypted templates. For example, the cryptographic comparison protocol may involve Fuzzy Extractors (FE), Homomorphic Encryption (HE), and/or Secure Multi-Party Computation (SMPC).
Lee et al (US 2009/0113209): discloses generating a first one-time authentication template from biometric information using one-time transform information, and requesting authentication, comparing the first one-time authentication template with a one-time registration template, updating the one-time registration template and the one-time transform information when authentication is achieved according to a result of the comparison, wherein the updated one-time transform information is used to generate a second one-time authentication template to be authenticated according to the result of the comparison with the updated one-time registration template when successive authentication is requested.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDALL DOLLY/Primary Examiner, Art Unit 2436